292 S.W.3d 601 (2009)
STATE of Missouri, Respondent,
v.
Quinton BENSON, Appellant.
No. ED 91878.
Missouri Court of Appeals, Eastern District, Division Three.
September 22, 2009.
*602 Timothy Forneris, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Terrence M. Messonnier, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Quinton Benson appeals from the judgment entered on a jury verdict finding him guilty of first-degree robbery, Section 569.010, RSMo 2000, and armed criminal action, Section 571.015 RSMo 2000. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).